 1
 2
 3
 4
 5
                                                                         FILED IN THE
 6                                                                   U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

 7
                                                                Apr 30, 2019
 8                                                                  SEAN F. MCAVOY, CLERK


 9                          UNITED STATES DISTRICT COURT
10                      EASTERN DISTRICT OF WASHINGTON
11
12   CHRISTOPHER S.,                                 No. 4:18-CV-05081-JTR
13
                  Plaintiff,                       ORDER GRANTING PLAINTIFF’S
14                                                 MOTION FOR SUMMARY
15                         v.                      JUDGMENT

16   COMMISSIONER OF SOCIAL
17   SECURITY,
18                Defendant.
19
20         BEFORE THE COURT are cross-motions for summary judgment. ECF
21   Nos. 14, 15. Attorney D. James Tree represents Christopher S. (Plaintiff); Special
22   Assistant United States Attorney Ryan Ta Lu represents the Commissioner of
23   Social Security (Defendant). The parties have consented to proceed before a
24   magistrate judge. ECF No. 8. After reviewing the administrative record and the
25   briefs filed by the parties, the Court GRANTS, in part, Plaintiff’s Motion for
26   Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
27   REMANDS the matter to the Commissioner for additional proceedings pursuant to
28   42 U.S.C. § 405(g).



     ORDER GRANTING PLAINTIFF’S MOTION - 1
 1                                         JURISDICTION
 2           Plaintiff filed an application for Disability Insurance Benefits (DIB) on April
 3   2, 2014, Tr. 123, alleging disability since June 1, 2012, Tr. 232, due to back
 4   injuries and nerve problems, Tr. 260.1 The application was denied initially and
 5   upon reconsideration. Tr. 1358-40, 144-48. Administrative Law Judge (ALJ)
 6   Larry Kennedy held a hearing on June 9, 2016 and heard testimony from Plaintiff
 7   and vocational expert Fred Cutler. Tr. 69-105. The ALJ issued an unfavorable
 8   decision on March 13, 2017. Tr. 28-38. The Appeals Council denied review on
 9   March 20, 2018. Tr. 1-5. The ALJ’s March 13, 2017 decision became the final
10   decision of the Commissioner, which is appealable to the district court pursuant to
11   42 U.S.C. § 405(g). Plaintiff filed this action for judicial review on May 18, 2018.
12   ECF Nos. 1, 4.
13                                   STATEMENT OF FACTS
14           The facts of the case are set forth in the administrative hearing transcript, the
15   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
16   here.
17           Plaintiff was 32 years old at the alleged date of onset. Tr. 232. Plaintiff
18   obtained his GED in 1998. Tr. 261. His reported work history includes positions
19   as a CPU clerk for a furniture store, detailer for a car dealership, and laborer in a
20   factory. Tr. 250, 261. Plaintiff was hired by Sykes Enterprises Inc. in June of
21
             1
22               Plaintiff filed a prior application for benefits on September 12, 2012, Tr.

23   106, alleging an onset date of August 2, 2012, Tr. 107. The application was denied

24   on November 9, 2012. Tr. 135-37. It does not appear that any appeal was filed.

25   The Court finds that by making a determination of disability that overlaps the

26   period of time at issue in the prior August 2012 application, the ALJ de facto

27   reopened the prior adjudication. See Lewis v. Apfel, 236 F.3d 503, 510 (9th Cir.

28   2001).



     ORDER GRANTING PLAINTIFF’S MOTION - 2
 1   2015, Tr. 243, and was employed by Swift Transportation as a commercial truck
 2   driver from August 27, 2015 through September 8, 2015, Tr. 244.
 3         When applying for benefits Plaintiff reported that he stopped working on
 4   August 18, 2008 because of other reasons, but he believed that his conditions
 5   became severe enough to keep him from working on October 13, 2010. Tr. 260.
 6                               STANDARD OF REVIEW
 7         The ALJ is responsible for determining credibility, resolving conflicts in
 8   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 9   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
10   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
11   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
12   not supported by substantial evidence or if it is based on legal error. Tackett v.
13   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
14   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
15   another way, substantial evidence is such relevant evidence as a reasonable mind
16   might accept as adequate to support a conclusion. Richardson v. Perales, 402
17   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
18   interpretation, the court may not substitute its judgment for that of the ALJ.
19   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
20   findings, or if conflicting evidence supports a finding of either disability or non-
21   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
22   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
23   evidence will be set aside if the proper legal standards were not applied in
24   weighing the evidence and making the decision. Brawner v. Secretary of Health
25   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
26                      SEQUENTIAL EVALUATION PROCESS
27         The Commissioner has established a five-step sequential evaluation process
28   for determining whether a person is disabled. 20 C.F.R. § 404.1520(a); see Bowen


     ORDER GRANTING PLAINTIFF’S MOTION - 3
 1   v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through four, the burden of
 2   proof rests upon the claimant to establish a prima facie case of entitlement to
 3   disability benefits. Tackett, 180 F.3d at 1098-99. This burden is met once the
 4   claimant establishes that physical or mental impairments prevent him from
 5   engaging in his previous occupations. 20 C.F.R. § 404.1520(a). If the claimant
 6   cannot do his past relevant work, the ALJ proceeds to step five, and the burden
 7   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
 8   other work, and (2) the claimant can perform specific jobs which exist in the
 9   national economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94
10   (9th Cir. 2004). If the claimant cannot make an adjustment to other work in the
11   national economy, he is found “disabled.” 20 C.F.R. § 404.1520(a)(4)(v).
12                           ADMINISTRATIVE DECISION
13         On March 13, 2017, the ALJ issued a decision finding Plaintiff was not
14   disabled as defined in the Social Security Act from June 1, 2012 through the date
15   of the decision. The ALJ found that Plaintiff had met the insured status for
16   Disability Insurance benefits through December 31, 2013. Tr. 30.
17         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
18   activity from June 1, 2012, through December 31, 2013. Tr. 30.
19         At step two, the ALJ determined that Plaintiff had the following severe
20   impairment: history of thoracic spine facture with kyphosis. Tr. 30.
21         At step three, the ALJ found that Plaintiff did not have an impairment or
22   combination of impairments that met or medically equaled the severity of one of
23   the listed impairments. Tr. 32.
24         At step four, the ALJ assessed Plaintiff’s residual function capacity and
25   determined he could perform a range of light work with the following limitations:
26
           [T]he claimant can occasionally balance, stoop, kneel, or crouch. He
27         may not climb or crawl. He must have no exposure to vibrations. The
28         claimant must take precautions due to possible seizures, including



     ORDER GRANTING PLAINTIFF’S MOTION - 4
 1         avoiding exposure to unprotected moving mechanical parts or
           unprotected blades. He must avoid unenclosed or unprotected heights,
 2         and working near large and unprotected bodies of water, or vats or tubs
 3         of liquids.
 4   Tr. 32. The ALJ identified Plaintiff’s past relevant work as stores laborer,
 5   industrial truck operator, furniture assembler, industrial cleaner, automobile
 6   detailer, and tractor trailer driver and found that he could not perform this past
 7   relevant work. Tr. 36.
 8         At step five, the ALJ determined that, considering Plaintiff’s age, education,
 9   work experience and residual functional capacity, and based on the testimony of
10   the vocational expert, there were other jobs that exist in significant numbers in the
11   national economy Plaintiff could perform, including the jobs of cashier II, fast food
12   worker, and housekeeping cleaner. Tr. 38. The ALJ concluded Plaintiff was not
13   under a disability within the meaning of the Social Security Act from June 1, 2012,
14   through the date last insured, December 31, 2013. Id.
15                                          ISSUES
16         The question presented is whether substantial evidence supports the ALJ’s
17   decision denying benefits and, if so, whether that decision is based on proper legal
18   standards. Plaintiff contends the ALJ erred by (1) failing to properly address
19   Plaintiff’s symptom statements, (2) failing to properly address the medical
20   opinions in the file, and (3) failing to fully develop the record.
21                                       DISCUSSION2
22   1.    Plaintiff’s Symptom Statements
23         Plaintiff contests the ALJ’s determination that his symptom statements were
24   unreliable. ECF No. 14 at 6-13.
25         It is generally the province of the ALJ to make determinations regarding the
26   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
27
28         2
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held


     ORDER GRANTING PLAINTIFF’S MOTION - 5
 1   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
 2   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
 3   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
 4   and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v.
 5   Chater, 81 F.3d 821, 834 (9th Cir. 1995). “General findings are insufficient:
 6   rather the ALJ must identify what testimony is not credible and what evidence
 7   undermines the claimant’s complaints.” Lester, 81 F.3d at 834.
 8         The ALJ found Plaintiff’s statements concerning the intensity, persistence,
 9   and limiting effects of his symptoms to be “not entirely consistent with the medical
10   evidence and other evidence in the record.” Tr. 35. Specifically, the ALJ found
11   that Plaintiff’s symptom statements were inconsistent with (1) the medical
12   evidence, (2) receipt of a commercial driver’s license (CDL), and (3) applying for
13   a job he could perform. Tr. 35.
14         A.     Medical Evidence
15         An ALJ may cite inconsistencies between a claimant’s testimony and the
16   objective medical evidence in discounting the claimant’s testimony. Bray v.
17   Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009). See Lester, 81
18   F.3d at 834 (ALJ may not discredit the claimant’s testimony as to subjective
19   symptoms merely because they are unsupported by objective evidence); but see
20   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (Although it cannot serve
21   as the sole ground for rejecting a claimant’s credibility, objective medical evidence
22
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING PLAINTIFF’S MOTION - 6
 1   is a “relevant factor in determining the severity of the claimant’s pain and its
 2   disabling effects.”)
 3         Here, the ALJ summarized Plaintiff’s symptom statements and summarized
 4   the objective medical evidence in the file. Tr. 33-35. However, he never linked
 5   specific testimony to specific evidence to demonstrate any inconsistencies. Id.
 6   Defendant argues that the ALJ’s findings were still sufficient because “reasonable
 7   inferences” could be drawn from the decision. ECF No. 15 at 11. However, the
 8   “clear and convincing standard is the most demanding required in Social Security
 9   cases.” Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) citing Moore v.
10   Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). Therefore,
11   Defendants’ reasonable inferences standard is insufficient under the clear and
12   convincing standard.
13         B.     CDL
14         Plaintiff challenged the determination that his application for and receipt of a
15   CDL was inconsistent with his symptom statements. ECF No. 14 at 11-12. The
16   ALJ found that a receipt of a CDL includes a medical examination subject to
17   federal and state regulations with physical qualifications certified by a medical
18   examiner that the individual is qualified or conditionally qualified to perform the
19   job. Tr. 35. Therefore, the receipt of such a certification was inconsistent with
20   Plaintiff’s allegations. Id. Defendant raises no objection to Plaintiff’s challenge.
21   ECF No. 15 at 8-12.
22         C.     Work Activity
23          Plaintiff also challenged the ALJ’s determination that his symptom
24   statements were inconsistent with applying for a job and working after the date last
25   insured. ECF No. 14 at 11. Defendant presents no defense to Plaintiff’s challenge,
26   but concedes the issue by stating “not all of the ALJ’s reasons for rejecting a
27   claimant’s allegations need be valid for the determination to be upheld.” ECF No.
28   15 at 12.


     ORDER GRANTING PLAINTIFF’S MOTION - 7
 1         By not addressing Plaintiff’s receipt of the CDL and conceding that his work
 2   history was not sufficient to support the ALJ’s determination, Defendant relies
 3   solely on the ALJ’s finding that Plaintiff’s symptom statements were inconsistent
 4   with the medical evidence. This is not enough to support the ALJ’s determination.
 5   Rollins, 261 F.3d at 857. Therefore, the case is remanded for the ALJ to properly
 6   address Plaintiff’s symptom statements.
 7   2.    Medical Opinions
 8         Plaintiff argues the ALJ’s determination giving great weight to the opinion
 9   of Robert Hoskins, M.D. was not supported by substantial evidence. ECF No. 14
10   at 13-15. Considering the case is being remanded for additional proceedings, the
11   ALJ will readdress medical opinions in the file.
12   3.    Develop the Record
13         Plaintiff argues that the ALJ failed to fully develop the record by failing to
14   order a consultative examination or obtain medical expert testimony at a hearing.
15   ECF No. 14 at 16-19.
16         “In Social Security cases the ALJ has a special duty to fully and fairly
17   develop the record and to assure that the claimant’s interests are considered.”
18   Smolen, 80 F.3d at 1288. This duty is triggered when the evidence is ambiguous or
19   when the record is inadequate to allow for a proper evaluation. Mayes v.
20   Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001).
21         Here, the Court need not make any finding that the record was ambiguous or
22   inadequate because the case is already being remanded for other reasons. See
23   supra. However, upon remand, the ALJ will call a medical expert to address
24   Plaintiff’s physical impairments during the relevant time period, provide an
25   opinion regarding Plaintiff’s residual functional capacity, and be subject to cross
26   examination by Plaintiff’s representative.
27                                        REMEDY
28         Plaintiff urges the Court to apply the credit-as-true rule and remand this case


     ORDER GRANTING PLAINTIFF’S MOTION - 8
 1   for an immediate award of benefits. ECF No. 14 at 13.
 2         The decision whether to remand for further proceedings or reverse and
 3   award benefits is within the discretion of the district court. McAllister v. Sullivan,
 4   888 F.2d 599, 603 (9th Cir. 1989). Under the credit-as-true rule, where (1) the
 5   record has been fully developed and further administrative proceedings would
 6   serve no useful purpose; (2) the ALJ has failed to provide legally sufficient reasons
 7   for rejecting evidence, whether claimant testimony or medical opinion; and (3) if
 8   the improperly discredited evidence were credited as true, the ALJ would be
 9   required to find the claimant disabled on remand, we remand for an award of
10   benefits. Revels v. Berryhill, 874 F.3d 648, 668 (9th Cir. 2017). Even when the
11   three prongs have been satisfied, the Court will not remand for immediate payment
12   of benefits if “the record as a whole creates serious doubt that a claimant is, in fact,
13   disabled.” Garrison, 759 F.3d at 1021.
14         Here, the record as a whole in this case creates serious doubt that Plaintiff is
15   disabled during the relevant period. However, due to the need for the ALJ to
16   readdress Plaintiff’s symptom statements, remand for further proceedings is proper
17   in this case. Additionally, the ALJ will call a medical expert to provide testimony
18   regarding Plaintiff’s impairments during the relevant period, to provide a residual
19   functional capacity opinion during the relevant period, and to be subject to cross
20   examination by Plaintiff’s representative.
21                                      CONCLUSION
22         Accordingly, IT IS ORDERED:
23         1.     Defendant’s Motion for Summary Judgment, ECF No. 15, is
24   DENIED.
25         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
26   GRANTED, in part, and the matter is REMANDED for additional proceedings
27   consistent with this Order.
28         3.     Application for attorney fees may be filed by separate motion.


     ORDER GRANTING PLAINTIFF’S MOTION - 9
 1         The District Court Executive is directed to file this Order and provide a copy
 2   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
 3   and the file shall be CLOSED.
 4         DATED April 30, 2019.
 5
 6                               _____________________________________
                                           JOHN T. RODGERS
 7                                UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION - 10
